        Case 1:21-mc-00033-BAH Document 1-1 Filed 03/26/21 Page 1 of 1




Model Order

                                        [Caption]
                                                               Misc. File No. _________

In Re: Application for Exemption from the Electronic Public Access Fees by
[Applicant]

This matter is before the Court upon the application and request by [applicant] for
exemption from the fees imposed by the Electronic Public Access fee schedule adopted
by the Judicial Conference of the United States Courts.

The Court finds that [applicant] as [description: e.g., an individual researcher
associated with an educational institution] falls within the class of users listed in the
fee schedule as being eligible for a fee exemption. Additionally, [applicant] has
demonstrated that an exemption is necessary in order to avoid unreasonable burdens and
to promote public access to information. Accordingly, [applicant] shall be exempt from
the payment of fees for access via PACER to the electronic case files maintained in this
court, to the extent such use is incurred in the course of [for indigent litigants: Case
number #] OR [the performance of his/her duties as a Chapter 7 Trustee] OR [the
performance of his/her duties as a pro bono ADR neutral] OR [other reason].
[He/she] shall not be exempt from the payment of fees incurred in connection with other
uses of the PACER system in this court. Additionally, the following limitations apply:

1.    this fee exemption applies only to [applicant] and is valid only for the purposes
      stated above;
2.    this fee exemption applies only to the electronic case files of this court that are
      available through the PACER system;
3.    by accepting this exemption, [applicant] agrees not to sell for profit any data
      obtained as a result of receiving this exemption;
4.    [applicant] is prohibited from transferring any data obtained as a result of
      receiving this exemption, including redistribution via internet based databases;
5.    this exemption is valid until [date specified in request] or [6 months from the
      date of this Order].

This exemption may be revoked at the discretion of the Court at any time. A copy of this
Order shall be sent to the PACER Service Center.

Dated this      day of                   , 201_.



                                                   [Chief Judge]
